NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
NOVO NORDISK INC. AND NOVO NORDISK AfS,
Plaintiffs-Appellants, '
V.
PADDOCK LABORATORIES, INC.,
Defendcmt-Appellee.
2012-1031 .
Appea1 from the United States District C0urt for the
District of Minnes0ta in case n0. 10-CV-2199, Judge
D0n0van W. Frank.
ON MOTION
Bef0re LINN, Circuit Judge.
0 R D E R
Padd0ck Lab0rat0ries, Inc. moves for summary affir-
mance of the United States District C0u1't for the District
of Minnes0ta’s judgment on the pleadings in favor of
Padd0ck on N0v0 N0rdiSk, Inc. and N0v0 N0rdisk A/S’s
(c01lective1y “N0v0") patent infringement c1aim. N0v0
0pp0ses, and moves to "c00rdinate" this appeal with Novo
Nordisk A/S v. Caraco Pharmaceutical Laboratories, Ltd.,

NOVO NORDISK V. PADDOCK LABS 2
Appea1 No. 2011-1223.1 Novo also moves to stay the
present appeal pending the Supreme Court’s decision in
Caraco Pharmaceutical Laboro:tories, Ltd. v. Novo Nord-
isk A/S, No. 10-844.2 Paddock opposes these motions by
Novo, and further presents a “cross-motion" in the alter-
native to lift this court’s stay of Appeal No. 2011-1223
pending the Supreme Court’s disposition of Caraco.3
We deem it the better course to stay the present ap-
peal pending the Supreme Court’s disposition of Caraco.
Upon consideration thereof,
IT ls 0RDERED THAT:
(1) Paddock’s motion for summary affirmance is de-
nied without prejudice.
(2) Novo’s motion is granted to the extent that this
appeal is stayed pending the disposition of Cdraco. The
parties are directed to inform this court, within 14 days of
the Supreme Court’s disposition of Caraco, concerning
how they believe this appeal should proceed
(3) Paddock’s cross-motion to lift this court’s stay of
the Appeal No. 2011-1223 is denied.
1 Appeal No. 2011-1223 is from a decision by the
United States District Court for the Eastern District of
Michigan involving the same patent as the present ap-
pea1. The Minnesota district court, in the judgment from
which the present appeal is taken, gave collateral estop-
pel effect to the Michigan district court’s judgments of
invalidity as to claim 4 of the asserted patent and unen-
forceability and entered a judgment on the pleadings in
favor of Paddock with respect to these issues.
2 The Supreme C0urt heard oral argument in Cara,co
on December 5, 2011.
3 Paddock is not a party to Appea1 No. 2011-1223.

NOVO NORDISK V. PADDOCK LABS
FOR THE CoURT
 l 9  /s/ Jan Horbaly
Date J an Horb aly
C1erk
Mark A. Perry, Esq. |:"_Eo
' U.S. COURT F APPEALS FOR
Dan1el G. BroWn, Esq. .mE FED§RAL ClRCun
l DEC 1 9tzu11
.|AN HORBN.¥
CLERK